BUSSEY, Presiding Judge:
Rudolph Preston and George Earl Graham, hereinafter referred to as defendant Preston and defendant Graham, were charged, tried, and convicted in the District Court of Oklahoma County, Okla*780homa for the offense of Burglary in the Second Degree. Their punishments were fixed at seven (7) years imprisonment, and from said judgments and sentences, a timely appeal has been perfected to this Court.
Because of the ultimate conclusion, we do not deem it necessary to recite the statement of facts. Defendant asserts seven propositions of error, only one of which we deem necessary to discuss.
Defendant’s third proposition asserts that the trial court erred in refusing to sustain several motions for mis-trial made by defense counsel throughout the closing argument of the Assistant District Attorney as a result of material and fundamental errors made during said argument by way of prejudicial statements to the jury. We are of the opinion that this proposition is well taken.
The Record reflects that the Assistant District Attorney made the following improper remarks:
“Ask yourself how soon do you want to open your house to these people. How soon do you want to “open your house to these people [sic]. Now if you want to give them seven years they may he in there past the fourth of July.1 The facts in this case demand and deserve the maximum penalty.
“There is no doubt about the guilt in this case. . . . These aren’t college kids; they are burglars. Not the kind of people you meet walking down the street. They’re thieves. And they are going to get into your house and your house and your house if you don’t do something about it.
“I don’t really care. I have tried a lot ■of cases. I don’t have as much experience as Mr. Scott does. I’m not worried about them because they don’t know where I live. I've got an unlisted phone number. They might find out where you live. I’m not saying they will.” (Emphasis added) (Tr. 134)
We further observe that the trial court, in overruling the defendant’s motion for mis-trial, stated:
“THE COURT: Well, I don’t know. I’ll tell you: I just don’t know why Assistant District Attorneys make the arguments they do. It seems like to me they always try to see how close they can get to the edge without falling off. But that’s the way it is . . . ”
(Tr. 136)
We are of the opinion that the Assistant District Attorney in his closing argument not only “got to the edge of the cliff,” but also “jumped off.” Improper remarks of the Assistant District Attorney were so prejudicial and inflammatory as to cause reversal. Reversed & Remanded.
BRETT, J., specially concurs.

. The case was tried on January 13, 1971.